12-2538
    Weng v. Holder
                                                                                      BIA
                                                                                 Straus, IJ
                                                                     A087 448 055/056/057
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 9th day of May, two thousand fourteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             RALPH K. WINTER,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    HENGQING WENG, QUNJU JIANG,
    JUNCHAO WENG,
             Petitioners,

                     v.                                    12-2538
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONERS:              Paulus H. Chan, North Haven, CT.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; Christina Bechak
                                  Parascandola, Trial Attorney, Office
                                  of Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Hengqing Weng, Qunju Jiang, and Junchao Weng, natives

and citizens of the People’s Republic of China, seek review

of a May 25, 2012, decision of the BIA dismissing an appeal

from the April 29, 2010, decision of Immigration Judge

(“IJ”) Michael W. Straus, which denied Hengqing Weng’s

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).      We assume the

parties’ familiarity with the underlying facts and

procedural history of this case.

    Where the BIA does not expressly adopt the IJ’s

decision but closely tracks its reasoning, we have reviewed

both the IJ’s and the BIA’s opinions.     See Zaman v. Mukasey,

514 F.3d 233, 237 (2d Cir. 2008).    The applicable standards

of review are well-established.     See 8 U.S.C.

§ 1252(b)(4)(B); see also Yanqin Weng v. Holder, 562 F.3d
510, 513 (2d Cir. 2009).   Because the agency did not make an

explicit credibility determination, we assume Weng’s

credibility.   See Yan Chen v. Gonzales, 417 F.3d 268, 271-72

(2d Cir. 2005).

                              2
    To establish eligibility for asylum or withholding of

removal, an applicant must show persecution, or fear of

persecution, on account of race, religion, nationality,

membership in a particular social group, or political

opinion.     See 8 U.S.C. §§ 1101(a)(42); 1231(b)(3).    In

certain cases, opposition to government corruption may

constitute a political opinion, and retaliation for

expressing that opinion may amount to political persecution.

See Yueqing Zhang v. Gonzales, 426 F.3d 540, 547-48 (2d Cir.

2005).     In considering whether opposition to corruption

constitutes a political opinion, we consider (1) “whether

the applicant’s actions were directed toward a governing

institution, or only against individuals whose corruption

was aberrational,” and (2) “whether the persecutor was

attempting to suppress a challenge to the governing

institution, as opposed to isolated, aberrational acts of

greed or malfeasance.”     Rodas Castro v. Holder, 597 F.3d 93,

101 (2d Cir. 2010) (quotation marks and alterations

omitted).     To be sure, “[a]nswering these questions

necessarily involves a complex and contextual factual

inquiry into the nature of the asylum applicant’s activities

in relation to the political context in which the dispute

took place.”     Id. (quotation marks omitted).

                                3
    In this case, substantial evidence supports the

agency’s conclusion that Weng’s fear of harm does not amount

to a fear of retaliation based on his political opinion.

The record shows that Weng co-signed, with three other

people, one of whom was Weng’s friend, a single letter to

the district attorney objecting to corrupt actions by the

city’s vice-mayor.   Weng’s friend sent the letter to the

city department that dealt with allegations of corruption,

in the hopes that the vice-mayor would be arrested.        Neither

Weng nor the other co-signers told anyone else that they had

written and sent the letter.    This single action, against a

single government official, more closely resembles a

challenge to “isolated, aberrational acts” of malfeasance by

an individual, rather than a challenge to a governing

institution, even within the context of evidence of

widespread corruption by government officials in China,

particularly since there is also evidence that the

government does in some cases prosecute corrupt officials.

See Rodas Castro, 597 F.3d at 101.       The agency also

reasonably concluded that the evidence presented to the IJ

was insufficient to show that the government imputed a

political opinion to Weng.     See id.


                                4
    Because Weng did not demonstrate that he suffered past

persecution or that any future harm he might encounter would

be on account of a protected ground, the agency did not err

in denying his application for asylum and withholding of

removal.    See 8 U.S.C. §§ 1158(b)(1)(B)(ii), 1231(b)(3);

Kone v. Holder, 596 F.3d 141, 152 (2d Cir. 2010).    To the

extent that Weng raises a CAT claim, he did not raise that

category of relief before the BIA and we thus lack

jurisdiction to consider it.    See 8 U.S.C. § 1252(d)(1);

Karaj v. Gonzales, 462 F.3d 113, 119 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, the pending motion

for a stay of removal is DISMISSED as moot.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                               5